Citation Nr: 0005986	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, including hypertension and sinus 
bradycardia, secondary to the appellant's service-connected 
bronchial asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1942 
to October 1944.  

Service connection for a cardiovascular disorder 
(hypertension and sinus bradycardia), claimed as secondary to 
bronchial asthma, was denied by a January 1993 rating 
decision, which became final when the appellant did not file 
an appeal of that decision within one year after receiving 
notification of it in February 1993.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), and it was remanded in February 1999 in order to 
permit the RO to evaluate the claim under the laws and 
regulations pertaining to claims filed to reopen a prior 
final rating decision.  

The Board notes that the appellant has not contended that he 
has a cardiovascular disease that is of service origin.  
Rather, he has maintained that he has a cardiovascular 
disease that is related to a service-connected disease.  
Therefore, the Board's decision at this time will be limited 
to whether he has submitted new and material evidence to 
reopen a claim of entitlement to secondary service connection 
for a cardiovascular disorder.  


FINDINGS OF FACT

1.  Secondary service connection was denied for a 
cardiovascular disorder by a January 1993 rating decision, 
which became final when the appellant did not appeal the 
decision within one year after notification thereof in 
February 1993.  

2.  Because the evidence received since the January 1993 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a 
cardiovascular disorder secondary to bronchial asthma.  

CONCLUSION OF LAW

The evidence received by VA since the January 1993 rating 
decision is not new and material, and the claim for service 
connection for a cardiovascular disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.310(a), 20.302(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has cardiovascular disability, 
identified by him as hypertension with sinus bradycardia, 
that is either etiologically related to his service-connected 
bronchial asthma or was aggravated by the bronchial asthma.  
He also claims that cardiovascular problems developed after 
he was given Verapamil during a period of VA hospitalization.  
He asserts that he has presented new and material evidence 
with which to reopen his claim for service connection for a 
cardiovascular disorder secondary to his service-connected 
bronchial asthma.  

The appellant's claim for service connection for a 
cardiovascular disorder was previously denied by a January 
1993 rating decision that became final when he did not file a 
timely appeal of the decision after receiving notification 
thereof in February 1993.  Except as otherwise provided, when 
a claim becomes final after an unappealed rating decision, 
the claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  For the limited 
purpose of determining whether to reopen a claim, the Board 
must accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for secondary service connection for a cardiovascular 
disorder was last finally denied by the January 1993 rating 
decision.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v.  Brown, 7 Vet. 
App. 439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The evidence of record at the time of the January 1993 rating 
decision included VA and private medical records dated from 
the 1940's to November 1992.  A report of private 
hospitalization from February to March 1980 noted coronary 
artery disease and hypertension by history.  A report of VA 
hospitalization in June and July 1990 indicated diagnoses of 
hypertension and arteriosclerotic heart disease, while sinus 
bradycardia was diagnosed in a report of VA hospitalization 
in October 1992.  

The appellant's claim of entitlement to service connection 
for a cardiovascular disorder secondary to his service-
connected bronchial asthma was denied by the January 1993 
rating decision on the basis that, notwithstanding the fact 
that the evidence showed that he had cardiovascular 
disability, there was no medical evidence of record which 
demonstrated that his cardiovascular disability was 
etiologically related to his service-connected bronchial 
asthma.  

The medical evidence submitted since the January 1993 rating 
decision includes VA and private medical records dated from 
1981 to September 1997.  A May 1995 VA pulmonary examination 
did not make mention of any relationship between the 
appellant's service-connected pulmonary disability and any 
cardiovascular disability.  During a period of VA 
hospitalization in September and October 1995, the appellant 
underwent insertion of a pacemaker due to atrial 
fibrillation, and the diagnoses were sick sinus syndrome, 
status post atrial fibrillation, and hypertension.  Coronary 
artery disease with a history of silent ischemia was reported 
as a diagnoses on a report of VA hospitalization from 
November to December 1995.  Uncontrolled hypertension and 
coronary artery disease were diagnosed during a period of VA 
hospitalization from February to June 1997.  

While the evidence submitted since January 1993 is new, in 
that it was not previously of record, it is cumulative of the 
evidence considered at that time because it reveals that the 
appellant has cardiovascular disability, a fact that was 
evident in January 1993 when the evidence at that time showed 
diagnoses of hypertension, coronary artery disease, and 
arteriosclerotic heart disease.  There has been no additional 
evidence presented which demonstrates that the appellant has 
a cardiovascular disorder that is etiologically related to a 
service-connected disability.  Similarly, because the claims 
folder contains no pertinent medical records or other 
clinical evidence which is competent to support the 
allegation that the appellant's bronchial asthma disorder 
aggravated his cardiovascular disability, a grant under Allen 
is not warranted.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge. Rather they 
require the special knowledge and experience of a trained 
medical professional.  Although the appellant has presented 
statements regarding his cardiovascular disability, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding an etiological relationship of his cardiovascular 
disability to his service-connected bronchial asthma.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing a nexus between 
current complaints and a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for a 
cardiovascular disorder, including hypertension and sinus 
bradycardia, secondary to the appellant's service-connected 
bronchial asthma cannot be reopened, as he has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
cardiovascular disorder secondary to the appellant's service-
connected bronchial asthma, this claim remains denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

